DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 06/14/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number 10,440,052 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
As per the instant Application having Application number 15/461,652 the examiner acknowledges the applicant's submission of the amendment dated 06/14/2021. At this point, claims 1, 10, and 19 have been amended. Claims 7 and 16 have been cancelled. Claims 1-6, 8-15, and 17-20 are pending.

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 06/14/2021, with respect to 35 U.S.C. 103 rejection of claims 1-6, 8-15, and 17-20 have been fully considered and are persuasive. 
Applicant’s argument regarding claims 1-6, 8-15, and 17-20:
The Office argues that Varghese and Choi fail to teach a model that is an approximation of an intricate model created by the one or more quantum optimizers. However, the Office argues that Troyer teaches this feature. In particular, the Office argues that paragraph [0025] recites that "[t]he conversion module 102 may include a classical/quantum database 108 and may utilize the classical/quantum database 108 to convert classical problems/systems to corresponding quantum systems and vice-versa." Applicant notes that Troyer may teach taking a classical problem and analyzing it as a quantum problem or taking a quantum problem and analyzing it as a classical problem; however, Troyer fails to teach taking a classical problem analyzing the classical problem in a quantum system, then taking an intricate model created by the quantum system and converting it to a simple model that approximates the quantum model so that the federated model is a classical model that approximates the intricate quantum model, but which can be analyzed more efficiently (e.g., lower costs and timing) by classical computers.
The 35 U.S.C. 103 rejection of claims 1-6, 8-15, and 17-20 has been withdrawn.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Nicholas Russel (Reg. No. 68,922) on 07/02/2021.
The application has been amended as follows: 
17. (Currently Amended) The method of claim 10, further comprising: receiving, by the one or more classical computers, the new interaction of the user; utilizing

18. (Currently Amended) The method of claim 10, further comprising: identifying

Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, 10, and 19: 
Though Varghese et al., (US 2011/0004580 A1), part of the prior art of record, teaches predicting of misappropriated interactions using a quantum processor in paragraphs [0041] and [0044] by using a quantum system with a role based identity tracker to detect an anomaly in behavior.
Though Choi et al., (US 2014/0068765 A1), part of the prior art of record, teaches a quantum memory device and assigning qubits to inputs in paragraphs [0009] and [0010] by using n quantum states possessed by a user for previous shared secret keys.
Though Troyer et al., (US 2014/0297247 A1), part of the prior art of record, teaches the use of a classical computer to run a model more efficiently then a quantum computer in paragraph [0025] by converting a quantum system into a classical system for problems that can be expressed classically.
Though Hilton et al., (US 2007/0239366 A1), part of the prior art made of record, teaches the use of both a classical and quantum computer within a single system in paragraph [0037] by using a classical computer to send input to a quantum computer.

“…receive interaction data for a plurality of past interactions, user data, and entity data from a plurality of entities that have a relationship with a user, wherein the interaction data, the user data, and the entity data are inputs for the one or more quantum optimizers; assign qubits to the inputs; analyze the inputs to determine the federated user model for predicting future misappropriated interactions of the user; and wherein the federated user model is a simple model that approximates an intricate model developed by the one or more quantum optimizers; and wherein the federated user model is utilized by one or more classical computers to determine when a new interaction the user is entering is potentially misappropriated more efficiently when compared to the intricate model.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of a quantum processor, quantum states, the determining of misappropriated actions, and the use of a system that has both a classical and quantum compute it “fails to teach taking a classical problem analyzing the classical problem in a quantum system, then taking an intricate model created by the quantum system and converting it to a simple model that approximates the quantum model so that the federated model is a classical model that approximates the intricate quantum model, but which can be analyzed more efficiently (e.g., lower costs and timing) by classical computers.”
Dependent claim(s) 2-6, 8-9, 11-15, 17-18, and 20 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1, 10, and 19 upon which claims 2-6, 8-9, 11-15, 17-18, and 20 depend.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138.  The examiner can normally be reached on M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHANE D. WOOLWINE
Primary Examiner




/SHANE D WOOLWINE/Primary Examiner, Art Unit 2124